Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 28 January 2022. The amendments to the claims have overcome the claims objections and the 35 USC 112 rejections. Applicant's arguments with respect to the remaining rejections have been fully considered but they are not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 3-6, 8-15, 17-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. No. 10,927,267.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the multi-layer coating of the patented claims suggest the coating composition of claims 1, 3-6 and 8 and the multilayer coating of claim 10 in that the composition of the second coating layer of the patented claims is that of claims 1 and 4 and has the properties of claims 1, 3, 5, 6, 8 and 9. Since the IR fluorescent pigments in the patented claims are the same as those in claim 1 of this application, at least some of those in the patented composition must fluoresce in the near IR wavelength range. The particle size of the infrared fluorescent pigment in patented claims 1 and 13 is the same as in the present claims. The substrate of the patented claims suggest the substrate of claims 11-14 of this application since the composition of the second coating 
	Claims 1, 3, 6, 8-11 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 10 and 14 of copending Application No. 17/162284 (reference application). Although the claims at issue are not identical, they are the coating composition of claims 1-5 of the copending applications suggests the coating composition of claims 1, 3, 6, 8 and 9 in this application. The multilayered coating of claims 9 and 10 of the copending applications suggests the multilayered coating of 10 of this application and the coated substrate of copending claim 14 suggests the coated substrate of claim 11. Since the IR fluorescent pigments in the copending claims are the same as those in claim 1 of this application, at least some of those in the copending composition must fluoresce in the near IR wavelength range. While the copending claims do not teach that the IR reflecting pigment does not substantially absorb the wavelength emitted by the IR fluorescing pigment, the disclosed pigments and the definition for “IR reflecting pigment” in the specification of the copending application are the same as the pigments and definition defined in this application. Since the pigments in the copending application are the same as those in this application, the scope of the “IR reflecting pigment” in the copending claims must include those that do not substantially absorb the wavelength emitted by the IR fluorescing pigment. The copending claims suggest the coating composition, multilayered coating and coated substrate.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	 Applicants’ comments with respect to the above rejections are acknowledged. They do not overcome the rejections and thus the rejections are maintained. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 3-6, 8, 9, 11-14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,267,052 in view of over U.S. patent application publication 2014/0342096.
U.S. patent 9,267,052 teaches a sealing coating composition for use on building materials or substrates, which non-metallic. The coatings composition can be used on composite panels or boards that can be used for at least a portion of an exterior wall of a building.  The composition comprises at least one curable film-forming resin, 5-10 wt% titanium dioxide (col. 3, line 35) and 1.5-80 wt% of at least one pigment (col. 1, line 63-col. 3, line 23). The pigment can be Han blue, Han purple, Egyptian blue or azurite. Han blue, Han purple, Egyptian blue and azurite are known near infrared fluorescent pigments which absorb visible radiation. The other taught pigments that can be present read upon the colorant of claim 5.  Titanium dioxide is a known to be infrared reflecting pigment which does not absorb near IR wavelengths, as shown by U.S. patent 4,271,358. The taught amount of titanium dioxide falls within the claimed range and the amount of other pigment overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Since the reference suggests the claimed coating compositions of a curable film forming resins, titanium dioxide pigment and at least one of Han blue, Han purple, Egyptian blue and azurite; one of ordinary skill in the art would expect that this suggested composition would inherently have the properties that at least overlap those of claims 1, 3, 5 and 6 and to have the dark color of claim 9, absent any showing to the contrary. The reference suggests the substrate of claims 11-14. Column 4, lines 5-6 teach the dries and cured coating has a thickness of 0.05-5 mil, which 
Applicants’ arguments have been considered but are not convincing. The fact that the reference teaches other colored pigments in addition to Han blue, Han purple, Egyptian blue and azurite does not overcome the reference since the reference still suggests a coating composition that include TiO2 and at least one of Han blue, Han purple, Egyptian blue and azurite and all of these pigments inherently have the argued reflection, emission and absorption properties. In response to applicant's argument that the claimed IR reflecting pigments and the claimed IR . 
Claims 1-5, 8, 9, 11-14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0342096.
	This reference teaches a coating composition comprising zinc oxide, a known infrared reflecting pigment which does not absorb in the visible to IR light range, and a resin binder, which is a film-forming resin. Paragraph [0046] teaches that the composition can further contain a pigment having an average particle size of about 0.2-1.5 micron, which falls within the claimed range, where the pigment can be Han purple or Egyptian blue, which are known infrared fluorescent copper silicate pigments that absorb visible radiation and emit in the near IR range and mixtures of these pigments with other colored pigments. The mixture of Han purple or Egyptian blue with other colored pigments reads upon claim 4. One of ordinary skill in the art would not expect the taught size range to include particles much greater than the average size range since a large variation in pigment size range means it is difficult to uniformly disperse the pigment in the coating composition which impairs the uniformity of the color of the coating, especially when it is used as decorative coating. Thus one of ordinary skill in the art would have found it obvious to exclude pigments have a size greater than 10 microns. Based on the teachings in paragraphs [0013], [0046] and [0033], the taught total amount of ZnO and Han purple or Egyptian blue in the total solids content of the taught coating composition is greater than 0.25 up In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Since the reference suggests the claimed coating compositions of a curable film forming resins, zinc oxide pigment and at least one of Han purple and Egyptian blue, where the total amount of pigment overlaps the claimed amounts; one of ordinary skill in the art would expect that this suggested composition would have an ESR range which overlaps the range of claim 2 and the property of claim 3, in the overlapping composition, when exposed to any infrared emitting light source, such as sunlight, incandescent light, fluorescent light, xenon light and LED light, absent any showing to the contrary. The teaching that the coating can be a decorative coating and comprise the dark colored pigments of Han purple and Egyptian blue suggests that the coating can exhibit a dark color if desired. Paragraphs [0048]-[0050] teaches that the coating can be applied to a wide variety of architectural construction materials, such as metal and non-metallic materials such as glass, wood, masonry, plaster and plastic and it can be applied to roofing materials. Based on the teachings in paragraphs [0013], [0046] and [0033], the taught total amount of ZnO and Han purple or Egyptian blue in the total solids content of the taught coating composition is greater than 0.25 up to 25 wt%, which overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed coating composition and substrate. 
2 and at least one of Han blue, Han purple, Egyptian blue and azurite and all of these pigments inherently have the argued reflection, emission and absorption properties. In response to applicant's argument that the claimed IR reflecting pigments and the claimed IR fluorescing pigments reduce the temperature of the cured coating, a recitation of the intended use of the claimed invention must result in a structural or compositional difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure or composition is capable of performing the intended use, then it meets the claim. Applicants have not shown that the suggested coating composition is incapable of reducing the temperature of the taught coating. The rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/14/22